ORIGINAL                                       09/27/2022



                                                                                   Case Number: DA 22-0430
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0430

IN THE MATTER OF:
                                                          FLED
                                                           SEP 2 7 2022
S.M.D.                                                  Bowen Greenwoodu
                                                                              Cao
                                                                                  rt
                                                                        n tea n
                                                                    r enm
                                                      CleZ g o5: fpro



           Respondent and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 26, 2022, to

prepare, file, and serve the Appellant's opening brief.

      Dated this 27th days of September, 2022.




                                  Bowen Greenwood, Clerk